DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 25-44 are pending.


Response to Arguments
In Remarks pp. 11-12, Applicant contends "Corcoran provides an interface for accessing and controlling different thermostats in different homes, whereas Deligiannis is directed to a remote thermostat that augments a base thermostat in a single home."
	The Examiner respectfully disagrees, noting that while Corcoran (para 95-98) teaches a user interface configured to receive input designating a selected enclosure/building and its thermostat, from among several HVAC systems installed in different enclosures/buildings, as a primary enclosure/building of the system via indicator displayed on the user interface, Corcoran (para 58, 74) also teaches that the thermostat management system may be used to manage thermostats in a single enclosure/building that house several HVAC systems within a single enclosure, and a person of ordinary skill in the art would understand and be able to modify the teachings of Corcoran to use the thermostat as a primary thermostat of one of the several HVAC systems located within a single enclosure/building and modify the display icon from displaying a building image and description to displaying a thermostat image and description.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10955162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10955162 discloses a thermostat system, comprising: 
a portable thermostat configured to measure a first environmental condition of a first local environment of the portable thermostat, wherein the portable thermostat includes a user interface configured to receive, via selection of a user-selectable indicator displayed on the user interface, an input identifying the portable thermostat as a primary device of the thermostat system, wherein the user-selectable indicator is configured to indicate whether the portable thermostat is the primary device;
a control base configured to couple with and support the portable thermostat and to measure a second environmental condition of a second local environment of the control base; and
communication circuitry of the control base configured to control operation of a heating, ventilation, and/or air conditioning (HVAC) system based on the first environmental condition of the first local environment when the portable thermostat is identified as the primary device and to control operation of the HVAC system based on the second environmental condition of the second local environment when the portable thermostat is not identified as the primary device.

Instant Application 17176978

U.S. Patent No. 10955162 B2
Claim 25:

A system, comprising:
a portable thermostat configured to measure a first environmental condition of a first local environment of the portable thermostat within a building, wherein the portable thermostat comprises a user interface configured to receive, via selection of an indicator displayed on the user interface, an input designating the portable thermostat as a primary thermostat device of the system;






a control base configured to measure a second environmental condition of a second local environment of the control base within a building; and


communication circuitry configured to facilitate operation of a heating, ventilation, and/or air conditioning (HVAC) system configured to supply conditioned air to the building based on the first environmental condition of the first local environment 




or the second environmental condition of the second local environment.

Claim 1:

A thermostat system, comprising:
a portable thermostat configured to measure a first environmental condition of a first local environment of the portable thermostat, wherein the portable thermostat includes a user interface configured to receive, via selection of a user-selectable indicator displayed on the user interface, an input identifying the portable thermostat as a primary device of the thermostat system, 

wherein the user-selectable indicator is configured to indicate whether the portable thermostat is the primary device;

a control base configured to couple with and support the portable thermostat and to measure a second environmental condition of a second local environment of the control base; and

communication circuitry of the control base configured to control operation of a heating, ventilation, and/or air conditioning (HVAC) system based on the first environmental condition of the first local environment 

when the portable thermostat is identified as the primary device and 

to control operation of the HVAC system based on the second environmental condition of the second local environment 

when the portable thermostat is not identified as the primary device.





Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 10955162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10955162 discloses a thermostat system, comprising:
a portable thermostat configured to measure a first environmental condition of a first local environment of the portable thermostat, wherein the portable thermostat includes a user interface configured to receive, via selection of a user-selectable indicator displayed on the user interface, an input identifying the portable thermostat as a primary device of the thermostat system, wherein the user-selectable indicator is configured to indicate whether the portable thermostat is the primary device;
a control base configured to couple with and support the portable thermostat and to measure a second environmental condition of a second local environment of the control base; and
communication circuitry of the control base configured to control operation of a heating, ventilation, and/or air conditioning (HVAC) system based on the first environmental condition of the first local environment when the portable thermostat is identified as the primary device and to control operation of the HVAC system based on the second environmental condition of the second local environment when the portable thermostat is not identified as the primary device.

Instant Application 17176978

U.S. Patent No. 10955162 B2
Claim 36:

A system, comprising:
a portable thermostat comprising a first sensor configured to acquire feedback indicative of a first environmental condition of a first local environment of the portable thermostat, 

wherein the portable thermostat comprises a user interface configured to receive, via selection of an indicator displayed on the user interface, an input designating the portable thermostat as a primary thermostat device of the system;




a control base comprising a second sensor configured to acquire additional feedback indicative of a second environmental condition of a second local environment of the control base, 

wherein the control base is configured to control a heating, ventilation, and/or air conditioning (HVAC) system based on the feedback or the additional feedback.
Claim 1:

A thermostat system, comprising:
a portable thermostat configured to measure a first environmental condition of a first local environment of the portable thermostat, 


wherein the portable thermostat includes a user interface configured to receive, via selection of a user-selectable indicator displayed on the user interface, an input identifying the portable thermostat as a primary device of the thermostat system, wherein the user-selectable indicator is configured to indicate whether the portable thermostat is the primary device;

a control base configured to couple with and support the portable thermostat and to measure a second environmental condition of a second local environment of the control base; and

communication circuitry of the control base configured to control operation of a heating, ventilation, and/or air conditioning (HVAC) system based on the first environmental condition of the first local environment 

when the portable thermostat is identified as the primary device and 

to control operation of the HVAC system based on the second environmental condition of the second local environment 

when the portable thermostat is not identified as the primary device.



Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10955162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 10955162 discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a control system configured to control operation of the HVAC system;
a portable thermostat of the control system configured to measure a first environmental condition of a first local environment of the portable thermostat, wherein the portable thermostat includes a user interface configured to receive, via selection of a user-selectable indicator displayed on the user interface, an input identifying the portable thermostat as a primary device of the control system, wherein the user-selectable indicator is configured to indicate whether the portable thermostat is the primary device; and
a control base of the control system configured to detachably couple to the portable thermostat and determine a second environmental condition of a second local environment of the control base, wherein the control system is configured to control operation of the HVAC system based on the first environmental condition of the first local environment when the portable thermostat is identified as the primary device and to control operation of the HVAC system based on the second environmental condition of the second local environment when the portable thermostat is not identified as the primary device.

Instant Application 17176978

U.S. Patent No. 10955162 B2
Claim 41:

A system configured to control operation of a heating, ventilation, and/or air conditioning (HVAC) system, comprising:


a portable thermostat, comprising:
a first sensor configured to acquire feedback indicative of a first environmental condition of a first local environment of the portable thermostat; and

a user interface configured to display a graphical user interface (GUI) configured to receive a user input to cause an adjustment in operation of the HVAC system; and designate the portable thermostat as a primary thermostat device of the system;





a control base comprising a second sensor configured to acquire additional feedback indicative of a second environmental condition of a second local environment of the control base, 


wherein, based on the user input received via the GUI, the control base is configured to control the HVAC system based on the feedback or the additional feedback.

Claim 12:

A heating, ventilation, and/or air conditioning (HVAC) system, comprising: a control system configured to control operation of the HVAC system;

a portable thermostat of the control system configured to measure a first environmental condition of a first local environment of the portable thermostat, 


wherein the portable thermostat includes a user interface configured to receive, via selection of a user-selectable indicator displayed on the user interface, an input identifying the portable thermostat as a primary device of the control system, wherein the user-selectable indicator is configured to indicate whether the portable thermostat is the primary device; and

a control base of the control system configured to detachably couple to the portable thermostat and determine a second environmental condition of a second local environment of the control base, 

wherein the control system is configured to control operation of the HVAC system based on the first environmental condition of the first local environment when the portable thermostat is identified as the primary device and to control operation of the HVAC system based on the second environmental condition of the second local environment when the portable thermostat is not identified as the primary device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-32 and 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Deligiannis et al, US Patent Pub. US 20120061480 A1 (hereinafter Deligiannis) in view of Corcoran et al, US Patent Pub. US 20120191257 A1 (hereinafter Corcoran).

Claim 25
Deligiannis teaches a system (Deligiannis, Para [0020] - - An environmental control/HVAC system.), comprising: a portable thermostat configured to measure a first environmental condition of a first local environment of the portable thermostat (Deligiannis, Para [0023-24], [0028-29] - - A portable information display/thermostat includes environmental sensors to detect/measure an environmental condition in the vicinity/”first environmental condition of a first local environment” of the portable information display/thermostat.), a control base configured to measure a second environmental condition of a second local environment of the control base (Deligiannis, Para [0020], [0023-24] - - A base thermostat/control that is coupled to an environmental control/HVAC system includes environmental sensors to measure an environmental condition of the base thermostat’s/control local/second environment.); and communication circuitry configured to facilitate operation of a heating, ventilation, and/or air conditioning (HVAC) system based on the first environmental condition of the first local environment or the second environmental condition of the second local environment (Deligiannis, Para [0022-24], [0028-29], [0032] - - A communication interface/circuitry that allows/facilitate operation of an HVAC system from either the portable information display/thermostat that detects/determine the sensed environmental condition in the vicinity/”first environmental condition of a first local environment” of the portable information display/thermostat, or from the base thermostat/control coupled to an HVAC system measures an environmental condition of the base’s local/second environment.), the portable thermostat comprises a user interface configured to receive input. (Deligiannis, Para [0023-24] - - The portable information display/thermostat includes a user interface configured to receive input.)
But Deligiannis fails to specify a user interface configured to receive, via selection of an indicator displayed on the user interface, an input designating the portable thermostat as a primary thermostat device of the system.
However, Corcoran teaches a user interface configured to receive, via selection of an indicator displayed on the user interface, an input designating the thermostat as a primary thermostat device of the system. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A user interface configured to receive input designating a selected thermostat as a primary thermostat of the system via indicator displayed on the user interface.)
Deligiannis and Corcoran are analogous art because they are from the same field of endeavor.  They relate to HVAC systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above HVAC system, as taught by Deligiannis, and incorporating the user interface configured to receive input designating a selected thermostat as a primary thermostat of the system via indicator displayed on the user interface, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by providing a user interface configured to receive input designating a selected HVAC system and its thermostat as a primary HVAC of the system via indicator displayed on the user interface, as suggested by Corcoran (Para [0058]).

Claim 26
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the control base is configured to control, via the communication circuitry, the operation of the HVAC system based on the first environmental condition (Deligiannis, Para [0045] - - The location setting indicates whether to use the portable information display/thermostat setting/”first environmental condition” when selected via the user interface.) and to control, via the communication circuitry, the operation of the HVAC system based on the second environmental condition. (Deligiannis, Para [0045] - - The location setting indicates whether to use the base location’s setting/”second location” when selected via the user interface.)
Corcoran further teaches control the operation of the HVAC while the portable thermostat is designated as the primary thermostat device (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A vacation home/portable thermostat selected as the primary thermostat controlling operation of an HVAC.); while the portable thermostat is not designated as the primary thermostat device. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A second home/portable thermostat selected as secondary/”not designated as the primary thermostat” thermostat that does not perform a controlling operation of an HVAC.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating designating a selected thermostat as either a primary thermostat that controls an HVAC system, or designating a selected thermostat as secondary and does not perform HVAC control, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by designating a selected thermostat as either a primary thermostat that controls an HVAC system, or designating a selected thermostat as secondary and does not perform HVAC control, as suggested by Corcoran (Para [0058]).

Claim 27
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the user interface is configured to receive an additional input designating a schedule of the HVAC system, wherein the schedule includes set-point values for the first environmental condition, the second environmental condition, or both, that are associated with designated time periods of a day. (Deligiannis, Para [0023-24], [0028-30] - - The portable information display/thermostat includes inputs to allow for a heating or cooling schedule/”designated time periods of a day” to be set for the sensed environment in the vicinity/”first environmental condition” of the portable information display/thermostat, as well as a heating or cooling schedule to be set for the sensed environment in the vicinity/”second environmental condition” the base thermostat/control.)

Claim 28
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
Corcoran further teaches a first set-point value for the first environmental condition, the second environmental condition, or both, corresponding to a first time period of the day; and
a second set-point value for the first environmental condition, the second environmental condition, or both, corresponding to a second time period of the day. (Corcoran, Para [0058], [0074], [0106-110] , Fig. 12C (refs 1218, 1220) - - Multiple/”first and second” setpoint values for a home thermostat temperature/”first environmental condition” and a vacation home thermostat temperature/”second environmental condition” that are set for multiple/”first and second” time periods of a schedule. Corcoran also describes the use of multiple HVACs in a single enclosure/building that would also describe the home and vacation home thermostat control being used for a first and second thermostats within a single enclosure/building.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating multiple setpoint values for a first thermostat temperature and a second thermostat temperature that are set for multiple time periods, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automation of heating and cooling operations by using multiple setpoint values for a first thermostat temperature and a second home thermostat temperature that are set for multiple time periods, as suggested by Corcoran (Para [0033]).

Claim 29
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
Corcoran further teaches the control base is configured to control, via the communication circuitry, the operation of the HVAC system based on the first set-point value during the first time period of the day and to control the operation of the HVAC system based on the second set-point value during the second time period of the day. (Corcoran, Para [0106-110], Fig. 12C (refs 1218, 1220) - - The home thermostat/”control base” controls the HVAC operation, through communications circuitry, based on a first set point temperature value during a first time period of the day, and on a second set point temperature value during a second time period of the day.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating the home thermostat controlling the HVAC operation, through communications circuitry, based on a first set point temperature value during a first time period of the day, and on a second set point temperature value during a second time period of the day, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automation of heating and cooling operations by using the home thermostat controlling the HVAC operation, through communications circuitry, based on a first set point temperature value during a first time period of the day, and on a second set point temperature value during a second time period of the day, as suggested by Corcoran (Para [0033]).

Claim 30
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
Corcoran further teaches the control base comprises controls configured to receive an additional input from a user, wherein the control base is configured to adjust, based on the additional input, a set-point value for the second environmental condition, an operating mode of the HVAC system, or both. (Corcoran, Para [0106-110], Fig. 12C (refs 1218, 1220) - - The home thermostat/”control base” controls the HVAC operation, controls an operating mode of an HVAC using a second input set point temperature/”second environmental condition” value and setting the HVAC operating mode for cooling or heating.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating the home thermostat controlling the HVAC operation, controls an operating mode of an HVAC using a second input set point temperature value and setting the HVAC operating mode for cooling or heating, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automation of heating and cooling operations by using the home thermostat controlling the HVAC operation, controls an operating mode of an HVAC using a second input set point temperature value and setting the HVAC operating mode for cooling or heating, as suggested by Corcoran (Para [0033]).

Claim 31
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
Corcoran further teaches the user interface is configured to display a graphical user interface (GUI) comprising the indicator. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - The user interface displays a graphical user interface that includes the indication/indicator of primary and secondary thermostats.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating the user interface displaying a graphical user interface that includes the indication of primary and secondary thermostats, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by the user interface displaying a graphical user interface that includes the indication of primary and secondary thermostats, as suggested by Corcoran (Para [0010]).

Claim 32
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the portable thermostat comprises a first sensor configured to detect the first environmental condition (Deligiannis, Para [0023-24], [0028-29] - - The portable information display/thermostat includes environmental sensors/”first sensor” to detect the an environmental condition in the vicinity/”first environmental condition” of the portable information display/thermostat.) and the control base comprises a second sensor configured to detect the second environmental condition (Deligiannis, Para [0020], [0023-24] - - The base thermostat/control that is coupled to an environmental control/HVAC system includes environmental sensors/”second sensor” to detect an environmental condition of the base thermostat’s/control local/second environment.), wherein the first sensor, the second sensor, or both, comprises a temperature sensor, a humidity sensor, or both. (Deligiannis, Para [0023-24], [0028-29] - - The portable information display/thermostat environmental sensors/”first sensor” and the base thermostat/control environmental sensors/”second sensor” consist of temperature and humidity sensors.)

Claim 35
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the portable thermostat is configured to mount to the control base. (Deligiannis, Para [0034] - - The portable information display/thermostat is configured to couple/mount to the base thermostat/”control base”.)

Claim 36
Deligiannis teaches a system (Deligiannis, Para [0020] - - An environmental control/HVAC system.), comprising: a portable thermostat comprising a first sensor configured to acquire feedback indicative of a first environmental condition of a first local environment of the portable thermostat (Deligiannis, Para [0022-24], [0028-29] - - A portable information display/thermostat includes environmental sensors to detect/”acquire feedback” an environmental condition in the vicinity/”first environmental condition of a first local environment” of the portable information display/thermostat.), a control base comprising a second sensor configured to acquire additional feedback indicative of a second environmental condition of a second local environment of the control base (Deligiannis, Para [0020], [0022-24] - - A base thermostat/control that is coupled to an environmental control/HVAC system includes environmental sensors to measure/”acquire feedback” an environmental condition of the base thermostat’s/control local/second environment.), wherein the control base is configured to control a heating, ventilation, and/or air conditioning (HVAC) system based on the feedback or the additional feedback (Deligiannis, Para [0022-24], [0028-29], [0032] - - A communication interface/circuitry that allows/facilitate operation of an HVAC system from either the portable information display/thermostat that detects/”acquire feedback” the sensed environmental condition in the vicinity/”first environmental condition of a first local environment” of the portable information display/thermostat, or from the base thermostat/control coupled to an HVAC system measures/”acquire feedback” an environmental condition of the base’s local/second environment.), the portable thermostat comprises a user interface configured to receive input. (Deligiannis, Para [0023-24] - - The portable information display/thermostat includes a user interface configured to receive input.)
But Deligiannis fails to specify a user interface configured to receive, via selection of an indicator displayed on the user interface, an input designating the portable thermostat as a primary thermostat device of the system.
However, Corcoran teaches a user interface configured to receive, via selection of an indicator displayed on the user interface, an input designating the thermostat as a primary thermostat device of the system. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A user interface configured to receive input designating a selected thermostat as a primary thermostat of the system via indicator displayed on the user interface.)
Deligiannis and Corcoran are analogous art because they are from the same field of endeavor.  They relate to HVAC systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above HVAC system, as taught by Deligiannis, and incorporating the user interface configured to receive input designating a selected thermostat as a primary thermostat of the system via indicator displayed on the user interface, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by providing a user interface configured to receive input designating a selected HVAC system and its thermostat as a primary HVAC of the system via indicator displayed on the user interface, as suggested by Corcoran (Para [0058]).

Claim 37
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the control base is configured to control the HVAC system based on the feedback (Deligiannis, Para [0045] - - The location setting indicates whether to use the portable information display/thermostat setting based on the detected/”feedback” environmental conditions when selected via the user interface.) and to control the HVAC system based on the additional feedback. (Deligiannis, Para [0045] - - The location setting indicates whether to use the base location’s setting/”second location” when selected via the user interface.) 
Corcoran further teaches control the operation of the HVAC while the portable thermostat is designated as the primary thermostat device (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A vacation home/portable thermostat selected as the primary thermostat controlling operation of an HVAC.); while the portable thermostat is not designated as the primary thermostat device. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A second home/portable thermostat selected as secondary/”not designated as the primary thermostat” thermostat that does not perform a controlling operation of an HVAC.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating designating a selected thermostat as either a primary thermostat that controls an HVAC system, or designating a selected thermostat as secondary and does not perform HVAC control, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by designating a selected thermostat as either a primary thermostat that controls an HVAC system, or designating a selected thermostat as secondary and does not perform HVAC control, as suggested by Corcoran (Para [0058]).

Claim 38
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the portable thermostat comprises a battery and a charging port configured to transmit electrical power from a power grid to the battery. (Deligiannis, Para [0025], [0042] - - The base thermostat/control charges the battery of the portable information display/thermostat from the power grid when it is mounted to the base thermostat/control.)

Claim 39
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
Corcoran further teaches the indicator is a user-selectable icon configured to indicate whether the portable thermostat is the primary thermostat device. (Corcoran, Para [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - The user interface displays a graphical user interface that includes a user selectable icon that  indicates primary and secondary thermostats.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating the user interface displaying a graphical user interface that includes a user selectable icon that  indicates primary and secondary thermostats, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by the user interface displaying a graphical user interface that includes a user selectable icon that  indicates primary and secondary thermostats, as suggested by Corcoran (Para [0010]).

Claim 40
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the control base comprises a second GUI, the second GUI is configured to receive a third user input designating a second set-point value for the second environmental condition. (Deligiannis, Para [0023-24], [0031-32], Fig. 2b (ref 252) - - The base thermostat/control display screen/”GUI” that receives multiple/third user inputs to designate additional environmental control system settings/”second environmental condition” for a schedule.)
Corcoran further teaches the input is a first user input, the user interface is a first graphical user interface (GUI), wherein the first GUI is configured to receive a second user input designating a first set-point value for the first environmental condition (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - The user interface displays a graphical user interface that receives user input/”first and second user input” of multiple setpoint values for the temperatures/”first environmental condition”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating the user interface displaying a graphical user interface that receives user input of multiple setpoint values for the temperatures, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automation of heating and cooling operations by the user interface displaying a graphical user interface that receives user input of multiple setpoint values for the temperatures, as suggested by Corcoran (Para [0033]).

Claim 41
Deligiannis teaches a system configured to control operation of a heating, ventilation, and/or air conditioning (HVAC) system (Deligiannis, Para [0020] - - An environmental control/HVAC system.), comprising: a portable thermostat, comprising: a first sensor configured to acquire feedback indicative of a first environmental condition of a first local environment of the portable thermostat (Deligiannis, Para [0023-24], [0028-29] - - A portable information display/thermostat includes environmental sensors to detect/”acquire feedback” an environmental condition in the vicinity/”first environmental condition of a first local environment” of the portable information display/thermostat.); and a control base comprising a second sensor configured to acquire additional feedback indicative of a second environmental condition of a second local environment of the control base (Deligiannis, Para [0020], [0022-24] - - A base thermostat/control that is coupled to an environmental control/HVAC system includes environmental sensors to measure/”acquire feedback” an environmental condition of the base thermostat’s/control local/second environment.), the portable thermostat comprises a user interface configured to receive input (Deligiannis, Para [0023-24] - - The portable information display/thermostat includes a user interface configured to receive input.), wherein, based on the user input received via the GUI, the control base is configured to control the HVAC system based on the feedback or the additional feedback (Deligiannis, Para [0022-24], [0028-29], [0032] - - A communication interface/circuitry that allows operation of an HVAC system from either the portable information display/thermostat that detects/”acquire feedback” the sensed environmental condition in the vicinity/”first environmental condition of a first local environment” of the portable information display/thermostat, or from the base thermostat/control coupled to an HVAC system measures/”acquire feedback” an environmental condition of the base’s local/second environment.), a user interface configured to display a graphical user interface (GUI) configured to receive a user input that causes an adjustment in operation of the HVAC system. (Deligiannis, Para [0023-24], [0031-32], Fig. 2b (ref 252) - - The portable information display/thermostat display screen/”GUI” that receives user inputs to designate environmental control system settings/”causes an adjustment in operation of the HVAC system”.)
But Deligiannis fails to specify a user input to designate the thermostat as a primary thermostat device of the system.
However, Corcoran teaches a user input to designate the thermostat as a primary thermostat device of the system. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A user interface configured to receive input designating a selected enclosure and its thermostat as a primary enclosure of the system via indicator displayed on the user interface.)
Deligiannis and Corcoran are analogous art because they are from the same field of endeavor.  They relate to HVAC systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above HVAC system, as taught by Deligiannis, and incorporating the user interface configured to receive input designating a selected enclosure and its thermostat as a primary enclosure of the system via indicator displayed on the user interface, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary enclosure and visual deemphasis on the secondary enclosures by providing a user interface configured to receive input designating a selected HVAC system and its thermostat as a primary HVAC of the system via indicator displayed on the user interface, as suggested by Corcoran (Para [0058]).

Claim 42
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
Corcoran further teaches the GUI comprises a user-selectable indicator, and wherein the user input comprises selection of the user-selectable indicator. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - The user interface displays a graphical user interface that includes a user selectable icon that  indicates primary and secondary thermostats.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating the user interface displays a graphical user interface that includes a user selectable icon that  indicates primary and secondary thermostats, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostats by providing a user interface displays a graphical user interface that includes a user selectable icon that  indicates primary and secondary thermostats, as suggested by Corcoran (Para [0010]).

Claim 43
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the control base is configured to control the HVAC system based on the feedback (Deligiannis, Para [0045] - - The location setting indicates whether to use the portable information display/thermostat setting based on the detected/”feedback” environmental conditions when selected via the user interface.) and to control the HVAC system based on the additional feedback. (Deligiannis, Para [0045] - - The location setting indicates whether to use the base location’s setting/”second location” when selected via the user interface.) 
Corcoran further teaches the GUI is configured to receive, based on the selection of the user-selectable indicator, an input designating the portable thermostat as a primary thermostat device of the system (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A user interface/GUI configured to receive input designating a selected thermostat as a primary thermostat of the system via indicator displayed on the user interface.), control the operation of the HVAC while the portable thermostat is designated as the primary thermostat device (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A vacation home/portable thermostat selected as the primary thermostat controlling operation of an HVAC.); while the portable thermostat is not designated as the primary thermostat device. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - A vacation home/portable thermostat selected as secondary/”not designated as the primary thermostat” thermostat that does not perform a controlling operation of an HVAC.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis and Corcoran, and further incorporating a user interface configured to receive input designating a selected thermostat as either a primary thermostat that controls an HVAC system, or designating a selected thermostat as secondary and does not perform HVAC control, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a visual emphasis on the primary thermostat and visual deemphasis on the secondary thermostat by designating a selected thermostat as either a primary thermostat that controls an HVAC system, or designating a selected thermostat as secondary and does not perform HVAC control, as suggested by Corcoran (Para [0010]).

Claim 44
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis and Corcoran further teaches the first sensor comprises a temperature sensor, a humidity sensor, or both. (Deligiannis, Para [0023-24], [0028-29] - - The portable information display/thermostat environmental sensors/”first sensor” and the base thermostat/control environmental sensors/”second sensor” consist of temperature and humidity sensors.)


Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Deligiannis et al, US Patent Pub. US 20120061480 A1 (hereinafter Deligiannis) in view of Corcoran et al, US Patent Pub. US 20120191257 A1 (hereinafter Corcoran) as applied to Claims 25-32 and 35-44, and in further view of Xu et al, US Patent Pub. US 20200200422 A1 (hereinafter Xu)

Claim 33
The combination of Deligiannis and Corcoran teaches all the limitations of the base claims as outlined above.  
But the combination of Deligiannis and Corcoran fails to specify the user interface is configured to receive an additional input correlating a plurality of set-point values for the first environmental condition with corresponding locations within a building serviced by the HVAC system.
However, Xu teaches the user interface is configured to receive an additional input correlating a plurality of set-point values for the first environmental condition with corresponding locations within a building serviced by the HVAC system. (Xu, Para [0025], [0029-31] - - An interface/”user interface” configured to receive inputs relating to multiple temperature/”first environmental condition” set points for multiple corresponding locations within a building system using controlled building settings/HVAC.)
Deligiannis, Corcoran, and Xu are analogous art because they are from the same field of endeavor.  They relate to environmental control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environmental control system, as taught by Deligiannis and Corcoran, and further incorporating the interface configured to receive inputs relating to multiple temperature set points for multiple corresponding locations within a building system using controlled building settings, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user preferred environmental setting at a location by using the interface configured to receive inputs relating to multiple temperature set points for multiple corresponding locations within a building system using controlled building settings, as suggested by Xu (Para [0003]).

Claim 34
The combination of Deligiannis, Corcoran, and Xu teaches all the limitations of the base claims as outlined above.  
The combination of Deligiannis, Corcoran, and Xu further teaches the control base is configured to control, via the communication circuitry, the operation of the HVAC system based on the first environmental condition. (Deligiannis, Para [0028] - - The base thermostat/control that is coupled to the environmental control/HVAC system through the communication interface/circuitry that allows operation/control of the HVAC system from the portable information display/thermostat based on the portable information display’s/thermostat reading of an environmental condition/”first environmental condition”.)
Xu further teaches based on a set-point value of the plurality of set-point values corresponding to a current location of the portable thermostat within the building. (Xu, Para [0025], [0029-31] - - The multiple temperature set points for multiple corresponding locations within a building system using controlled building settings/HVAC based on the location of a user device/”portable thermostat”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above environmental control system, as taught by Deligiannis, Corcoran, and Xu, and further incorporating the multiple temperature set points for multiple corresponding locations within a building system using controlled building settings based on the location of a user device, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a user preferred environmental setting at a location by using the multiple temperature set points for multiple corresponding locations within a building system using controlled building settings based on the location of a user device, as suggested by Xu (Para [0003]).
Corcoran further teaches while the portable thermostat is designated as the primary thermostat device. (Corcoran, Para [0058], [0074], [0095-98], Fig. 10B (refs 1018, 1020, 1022) - - Designating a selected thermostat/”portable thermostat” as a primary thermostat of the system via the indicator displayed on the user interface.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above HVAC system, as taught by Deligiannis, Corcoran, and Xu, and further incorporating the user interface configured to receive input designating a selected thermostat as the primary thermostat of the system via the indicator displayed on the user interface, as taught by Corcoran.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide additional information and control of the primary thermostat by designating a selected thermostat as the primary thermostat of the system via the indicator displayed on the user interface, as suggested by Corcoran (Para [0010]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119